[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
While Mr. Brennan states in his affidavit that Brennan Construction was not the general contractor with respect to site concrete, he does state that Brennan Construction poured the concrete. The plaintiff's complaint alleges that the walk was permitted to be and remain in a slippery, unsafe and dangerous condition. The apportionment complaint (para 10) says the plaintiff's injuries "resulted from the allegedly dangerous and defective condition of the ramp, including its . . . construction. . . . caused by Brennan." Brennan Construction therefore could be liable other than as the general contractor, as an independent contractor. Minton v. Krish, 34 Conn. App. 361,642 A.2d 18 (1994). There remains issues of material fact and, for this reason, the motion for summary judgment is denied.
Bruce L. Levin, Judge of the Superior Court CT Page 10608